 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement") is made and entered into on July 18,
2016, (“Effective Date”) between NuGene International, Inc., a Nevada
corporation, (hereinafter referred to as “Nugene,” the "Company" or "Employer")
and Steven R. Carlson, an individual, (hereinafter referred to as the
"Employee"). Employer and Employee may be referred to individually as the
"Party," or collectively, the "Parties."

 

In consideration of the mutual promises contained herein, the Parties agree as
follows:

 

1.Name of Position. The Company will employ the Employee, and the Employee
agrees to be employed by the Company, subject to the Performance Terms set forth
herein, as the CEO and President of NuGene, Inc. and its affiliates NuGene
BioPharma, Inc. and the Aesthetics Group, Inc. In that position, Employee will
report to Company’s Board of Directors. Employment shall begin July 25, 2016.
Employee shall perform the services hereunder from a principal office
established by Employee in the San Francisco Bay Area. Employee shall make
himself available for meetings and other activities at the Company’s Irvine
office and manufacturing facility on a regularly scheduled basis. The Company
shall provide Employee with such office infrastructure support, including
management ad staff, as is reasonably required by the Employee.

 

2.Performance Terms. Based on representations made by the Employee, as well as
expectations of the Company, the performance terms set forth in Schedule A are
agreed upon between the Parties. Employee understands that failure to reach
specific benchmarks or performance terms, as reasonably determined in good faith
by the Board of Directors, and in consultation with and accepted by Employee,
may result in reassignment, demotion, or termination. Employee further
understands that reaching specific benchmarks or performance terms constitutes a
reasonable and substantial condition of employment but does not in any way
guarantee or promise continued employment. Based on representations made by the
Company, Employee’s performance is dependent upon the Company’s successful
completion of (i) a bridge round of debt funding of not less than $1,500,000
(the “Bridge Financing”) or a greater amount, on commercially reasonable terms
under the circumstances, to be determined by the Board of Directors, of which
the initial $1.5M to be funded no later than September 12, 2016 and sufficient
to cause the company to become and remain fully solvent and in good financial
health, and able to carry out its business plan in the good faith judgement of
the Employee and the Baord of Directors and (ii) a minimum financing of an
amount to be determined by the Board of Directors to be funded by December 31,
2016 . Company understands that Employee’s reaching specific bench marks or
performance terms will not be achievable without such financing.

 

3.Compensation. Employee shall receive a salary of $400,000 per year plus
bonuses as described below in 4b. Employee shall receive an advance of $100,000
as a draw against his annual salary upon the initial $250k of bridge funding.
The balance of Employee’s annual salary will be payable in accordance with
Company’s standard payroll practices on the 16th and 1st day of each month.
Employer will deduct or withhold from compensation any and all sums required
under applicable law, such as federal income and social security taxes, as well
as all state or local taxes now applicable or that may become applicable to
Employee or Employer in the future. Employee understands that he is a
salaried/exempt employee and not entitled to overtime wages. Employee shall be
entitled to the benefits of the Employee Benefits Package set forth in Schedule
B or as otherwise offered by Employer to its employees.

 

Employment Agreement - Steve Carlson Page 1 of 10

 

 

a.          Annual Incentive Bonus. Employee shall participate in any bonus plan
that the Board or its designee may approve for the senior executives of the
Company. For the initial full three (3) year period after the Effective Date,
commencing with the 2016 calendar year and payable no later than January 31st of
2017, 2018, 2019 (the year following the year for which the Bonus is earned,)
Employee shall be entitled to the greater of (i) 100% of his target bonus under
the Company’s Management Incentive Compensation Plan which shall be fifty
percent (50%) of Employee’s base salary or (ii) 2.75% of Company’s gross sales.
Thereafter, Employee shall be entitled to such annual performance bonus (which
shall be no less than fifty percent (50%) of the Employee’s base salary) and
subject to performance targets as determined by the Board of Directors in good
faith commensurate with other senior executive offices of the Company.

 

b.          Bonus Advance. If the date of Closing of the Next Equity Financing
is prior to January 31, 2017, the Company shall advance to Employee the sum of
One Hundred Thousand Dollars ($100,000) of Employee’s 2016 annual bonus, which
amount shall be deemed fully earned on the date of Closing of the Next Equity
Financing.

 

4.Duty of Loyalty and Best Efforts. Employee agrees that during his employment,
Employee shall devote substantially all of his business time and energies,
attention, knowledge, and skills to Employer's business interests and shall do
so in good faith, with best efforts, and in accordance with each of the
Company’s corporate governance and ethics guidelines, conflicts of interest
policies, and all other Company policies (collectively the “Company Policies”).
Notwithstanding the above, however, Employee shall be authorized to engage in
other employment and other activities described on Exhibit A attached hereto.
Employee understands that he shall only be entitled to the compensation and
benefits as set forth in this Agreement and Schedule B. Except as may be
described on Exhibit A, during his employment, Employee agrees to refrain from
any interest, of any kind whatsoever, in any business competitive to Employer's
business excepting such preexisting interests already fully disclosed in writing
to Employer. Except as may be described on Exhibit A, the Employee further
acknowledges he will not engage in any form of activity that produces a
"conflict of interest" with those of the Employer unless agreed to in advance
and in writing.

 

5.Underlying Licensing Agreement. This Agreement is subject to NuGene's rights
and obligations pursuant to that certain License Agreement between Kathy Ireland
Worldwide, Inc. and NuGene Inc., dated November 2014, available through public
filings posted on the SEC website (hereinafter, "kiWW Agreement.") To the extent
that any provision in this Agreement conflicts with or contravenes NuGene's
rights and obligations under the kiWW Agreement, said provision will be stricken
and the parties will consult and use their best efforts to agree upon a
reasonable substitute for such invalid provision in light of the intent of this
Agreement.

 

6."At Will" Employment. Employee's employment is "at will." This means that
either Employee or Employer may terminate the relationship at any time, with or
without cause, for any reason permitted by law, with the notice provided under
Section 7 below.

 

Employment Agreement - Steve Carlson Page 2 of 10

 

 

7.Term and Termination.

 

a.          Termination With Notice. Either Party may terminate the relationship
hereunder under Section 6, above, upon thirty (30) days advance written notice.

 

b.          Early Termination. The relationship hereunder shall also terminate
upon the death or disability of Employee (each an “Early Termination”).

 

c.          Termination for Cause. The relationship hereunder shall terminate
upon five (5) days prior written notice from Employer to Employee “for cause”
(as defined below), provided that Employee does not cease the conduct
constituting “for cause” prior to the expiration of such five (5) day period.
For purposes of this Agreement, the term “for cause” shall include the
following:

 

(1)          Any action by Employee involving the conviction or entry of a plea
of nolo contendere (or similar plea) under any criminal statute constituting a
felony;

 

(2)          Any action by Employee involving the conviction or entry of a plea
of nolo contendere (or similar plea) under any criminal statute involving
dishonesty, fraud or breach of trust, whether or not related to Employee’s
employment;

 

(3)          Possession, use, or being under the influence of any unlawful
controlled substance on Company premises or while on Company business, or use of
or being under the influence of alcohol to an extent that it interferes with the
performance of Employee’s duties under this Agreement after notice and an
opportunity to cure such behavior;

 

(5)          Willful violation of any express lawful direction of the Board or
any repeated material violation of any rule, regulation, policy, or plan
established by Company from time to time regarding the conduct of its employees
and/or its business after notice and an opportunity to cure such behavior;

 

8.Indemnification. The Company shall indemnify the Employee and hold him
harmless to the fullest extent permitted by law and under the by-laws of the
Company against, and in respect to, any and all actions, suits, proceedings,
claims, demands, judgments, costs, expenses (including reasonable attorney’s
fees), losses, and damages (“Losses”) resulting from the conduct of the
Company’s business, except to the extent such Losses arise from the Employee’s
gross negligence or willful misconduct, or as otherwise not permitted under
applicable law. Employee shall have the right to require Company to enter into a
directors and officer indemnification agreement with Employee in standard form
within 60 days after the Effective Date. This obligation survives the expiration
or termination of this Agreement.

 

9.No Inconsistent Obligations. Except as may be described on Exhibit A, Employee
represents and warrants that he is under no contractual or other restrictions or
obligations which are inconsistent with the execution of this Agreement, or
which will interfere with the performance of his promises and duties herein.
Employee represents and warrants that the execution and performance of this
Agreement will not violate any trade secret, confidentiality, policies and
procedures, and the like, of any other person or entity.

 

Employment Agreement - Steve Carlson Page 3 of 10

 

 

10.Non Disparagement. Upon termination for any reason, neither Party may make
any statement disparaging the character, performance, business, or goodwill of
the other. Any public announcement related to any such termination shall require
the mutual written approval of both Parties. This provision survives termination
of the Agreement. Nothing in this section is intended to prevent either Party
from cooperating in any governmental investigation or legal proceeding.

 

11.Existing Non-Disclosure and Confidentiality Agreement. The terms of this
Agreement are strictly confidential. Employee has executed that certain
Nondisclosure and Confidentiality Agreement, dated July 19,2016, (hereinafter
“NDA”). The terms of the NDA incorporated herein by reference and relevant
provisions in this Agreement are intended to supplement but never to supersede
the NDA.

 

12.Mediation and Binding Arbitration. The parties agree to mediate any dispute
between them and to split the costs equally. If the dispute is not resolved in
mediation, the Parties shall submit to binding arbitration any claim of any
nature whatsoever, other than those prohibited by law or for workers
compensation, unemployment, or disability benefits. Employee agrees that any
arbitration will be administered by the American Arbitration Association (“AAA”)
and that a neutral arbitrator will be selected in a manner consistent with its
national rules for the resolution of employment disputes. The Parties agree that
the arbitrator shall have the power to decide any motion brought by any party to
the arbitration that could otherwise be brought in court and to award any
remedies available under the applicable law. The Company will pay for any fees
charged by the arbitrator or AAA, and Employee shall not be required to pay any
fees in excess of those Employee would have had to pay if the dispute had been
filed in court. The Parties further agree that arbitrator shall administer and
conduct any arbitration consistent with the Rules, and any decision of the
arbitrator shall be in writing. Except as provided by the Rules and this
Agreement, arbitration shall be binding on the Parties.

 

13.Accuracy of Representations. Employee understands that any projections
regarding the financial status or potential for growth of the Company are
matters of opinion only and do not constitute a legally binding representation.
Employee agrees that he has had the opportunity to conduct due diligence and is
satisfied with the representations that have been made.

 

14.Entire Agreement. This Agreement supersedes all prior oral or written
Agreements or understandings between the Parties, including emails, offer
letters, letters of intent or understanding. Accordingly, the Parties agree this
writing, the NDA referenced herein, and any employee handbook or policies and
procedure manual, constitute the entirety of the Employment Agreement between
the Parties. Any modifications to this Agreement may only be done in writing and
must be approved by both Employee and the Company.

 

15.Assignment. Absent prior written consent by Company, Employee may not
transfer, delegate, or assign any rights, duties and obligations herein.

 

16.Captions. The captions of the sections and subsections in this Agreement are
for convenience only and shall not be used to interpret the provisions of this
Agreement.

 

17.Construction. The verbiage used in this Agreement is the verbiage chosen by
the Parties to express their mutual intent, and no provision of this Agreement
shall be interpreted for or against any Party because that Party or its attorney
drafted the provision.

 

Employment Agreement - Steve Carlson Page 4 of 10

 

 

18.Waiver of Breach. The waiver by either Party of a breach of any provision of
this Agreement shall not operate as a waiver of any subsequent breach by the
other Party. No waiver shall be valid unless placed in writing and signed by the
non-breaching Party.

 

19.Attorney Review. Employee warrants and represents that in executing this
Agreement, Employee has had the opportunity to rely on legal advice from an
attorney of Employee's choice, so that the terms of this Agreement and their
consequences could have been fully read and explained by an attorney and that
Employee fully understands the terms of this Agreement.

 

20.Notice.

 

a.          Method and Delivery. All notices, requests and demands hereunder
shall be in writing and delivered by hand, by Electronic Transmission, by mail,
or by recognized commercial over-night delivery service (such as Federal Express
or UPS), and shall be deemed given (i) if by hand delivery, upon such delivery;
(ii) if by Electronic Transmission, upon telephone confirmation of receipt of
same; (iii) if by mail, forty eight (48) hours after deposit in the United
States mail, first class, registered or certified mail, postage prepaid; or,
(iv) if by recognized commercial over-night delivery service, upon such
delivery.

 

b.          Consent to Electronic Transmission. Each Party hereby expressly
consents to the use of Electronic Transmission for communications and notices
under this Agreement. For purposes of this Agreement, “Electronic Transmission”
means a communication (i) delivered by Fax or E-Mail when directed to the Fax
number or E-Mail address, respectively, for that recipient on record with the
sending Party; and, (ii) that creates a record that is capable of retention,
retrieval, and review, and that may thereafter be rendered into clearly legible
tangible form.

 

c.          Address Changes. Any Party may alter the Fax number, E-Mail address,
physical address, or postage address to which communications or copies are to be
sent by giving notice of such change of address to the other Parties in
accordance with the provisions of this Section 20.

 

21.Severability. Each paragraph herein shall be and remain separate from,
independent of, and severable from any other paragraph except where otherwise
indicated by the context of the Agreement. To the extent any provision is deemed
unenforceable, all remaining provisions of this Agreement shall remain in full
force and effect.

 

22.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed an original and constituting the same instrument.

 

23.Interpretation of Agreement. The validity, interpretation, construction and
performance of this agreement shall be governed by the laws of the state of
California, county of Orange. This Agreement shall be interpreted with all
necessary changes in gender and in number as the context may require.

 

Employment Agreement - Steve Carlson Page 5 of 10

 

 

24.Change of Control. For purposes of this Agreement, “Change of Control” means
the occurrence of any one of the following: (i) the direct or indirect sale,
lease, license, transfer, conveyance or other disposition, in one or a series of
related transactions, of substantially all (measured on a fair market value
basis) of the assets of the Company and its Subsidiaries taken as a whole to any
person, entity or group of persons and/or entities acting in concert; (ii) the
consummation of any transaction, including without limitations, any merger or
consolidation) the result of which is that any person, entity or group or
persons and/or entities acting in concert becomes the owner or beneficial owner,
directly or indirectly, of more than 50% of the outstanding voting securities of
the Company, measured by voting power rather than number of shares; (iii) the
Company consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding voting securities of
the Company or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where the shares
of common stock of the Company outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, a majority of the voting
securities of the surviving Person immediately after giving effect to such
transaction; (iv) the first day on which the majority of the members of the
Board of Directors of the Company cease to be Continuing Directors; or (v) the
adoption of a plan relating to the liquidation or dissolution of the Company. In
the event of a “Change of Control” of the Company, all outstanding options under
the Company’s Stock Option Agreement will become immediately vested.

 

25.Severance. Employee shall be entitled to receive benefits upon a Separation
from Service only as set forth in this Section 25.

 

a.          If Employee has a Separation from Service as a result of the
Employee’s discharge or Employee’s resignation, other than in the event of
Employee’s discharge for cause as defined herein other than as required by law,
Employee shall be entitled to receive, in lieu of any severance benefits to
which Employee may otherwise be entitled under any severance plans or program of
the Company, the benefits provided below:

 

i.        The Company shall pay to Employee his fully earned but unpaid salary,
when due, through the date of Employee’s Separation from Service at the rate
then in effect plus all other benefits, if any, under any Company group
retirement plan, nonqualified deferred compensation plan, equity award plan, or
agreement, health benefits plan or other Company group benefits plan to which
Employee may be entitled pursuant to the terms of such plans or agreements at
the time of Employee’s Separation from Service.

 

ii.        Employee shall be entitled to receive severance pay in an amount
equal to the sum of;

 

a)         Employee’s monthly base salary as in effect immediately prior to the
date of termination for the twelve (12) month period following the date of
Employee’s Separation from Service, plus

 

b)         An amount equal to Employee’s maximum target bonus for the year in
which the date of Employee’s Separation from Service occurs.

 

which severance pay shall be paid in a lump sum cash payment on the first
regularly scheduled Company payroll date occurring on or after the thirtieth
(30th) day after the dare of Employee’s Separation from Service; and

 

Employment Agreement - Steve Carlson Page 6 of 10

 

 

iii.        For the period beginning on the date of Employee’s Separation from
Service and ending on the date which is twelve (12) full months following the
date of Employee’s Separation from Service (or, if earlier, the date on which
the applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) expires) (the “COBRA Coverage
Period”), the Company shall arrange to provide Employee and his eligible
dependents who were covered under the Company’s health insurance plans as of the
date of Employee’s Separation from Service with health (including medical and
dental) insurance benefits substantially similar to those provided to Employee
and his dependents immediately prior to the date of such Separation from
Service. If the Company is not reasonably able to continue health insurance
benefits coverage under the Company’s insurance plans, the Company shall provide
substantially equivalent coverage under other third-party insurance sources. If
any of the Company’s health benefits are self-funded as of the date of
Employee’s Separation from Service, or if the Company cannot provide the
foregoing benefits in a manner exempt from or otherwise compliant with
applicable law (including without limitation, Section 409A of the Code and
Section 2716 of the Public Health Service Act), instead of providing continued
health insurance benefits as set forth above, the Company shall instead pay to
Employee an amount equal to the monthly plan premium payment for Employee and
his eligible dependents who were covered under the Company’s health plans as of
the date of Employee’s Separation from Service (calculated by reference to
Employee’s premiums as of the date of his Separation from Service) as currently
taxable compensation in substantially equal monthly installments over the COBRA
Coverage Period (or the remaining portion thereof). The Company and Employee
intend that any amounts or benefits payable or provided under this Agreement
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, and the treasury regulations relating thereto (collectively,
“Section 409A”) so as not to subject Employee to the payment of any tax,
interest, or penalty that may be imposed under Section 409A and shall be
construed and administered in accordance with Section 409A. The provisions of
this Agreement shall be interpreted in a manner consistent with such intent. In
furtherance thereof, to the extent that any provision hereof would otherwise
result in Employee being subject to payment of tax, interest, or penalty under
Section 409A, the Company and Employee agree to amend this Agreement in a manner
that brings this Agreement into compliance with 409A (to the extent allowed by
law) and preserves to the maximum extent possible the economic value of the
relevant payment or benefit under this Agreement to Employee.

 

IN WITNESS WHEREOF, the Parties have signed this Agreement to be effective as of
the date set forth in the preamble.

 

EMPLOYER   EMPLOYEE NuGene, Inc.   Steve Carlson 17912 Cowan   615 Hurlingham
Ave Irvine, CA 92614   San Mateo, CA 94402           E-mail: alikh@nugene.com  
E-mail: steve94402@yahoo.com             /s/ Ali Kharazmi     /s/ Steven R.
Carlson By: Ali Kharazmi   By: Steven R. Carlson, an Individual Its: Chief
Executive Officer      

 

Employment Agreement - Steve Carlson Page 7 of 10

 

 

EXHIBIT A

 

Other Authorized Employment Duties, Responsibilities or Activities

 

The only other employment and other business related duties, responsibilities or
activities in which Employee is authorized to engage during the term of this
Agreement are as follows, so long as the activities do not substantially
interfere with Employee’s ability to discharge his obligations under this
Agreement:

 

•Miotox LLC (limited partner in Migraine patent licensing agreement with
Allergan)

 

•PCA BOD (private aesthetician based skin care company based on chemical peels
and retinols)

 

•Pomega Inc - consultant to private organic based — pomegranate seed iol (Omega
5) based company

 

•Serene Medical BOD and executive vice chair for R&D company focused on radio
frequency (RF) technology for nerve ablation.

 

Company acknowledges that Employee may from time to time be required to devote
substantial and focused time and attention to such other duties,
responsibilities or activities. To the extent Employee can reasonably anticipate
when such time and attention may be needed, he shall inform the board of
directors of the Company as far in advance as reasonably possible. Employee
shall exercise his duties and responsibilities to the Company during any such
periods by ensuring all essential functions of his position with the Company are
carried out directly or indirectly through other Company employees or
independent contractors as Employee determines is reasonable and appropriate in
the exercise of his business judgment. Employee will not take any action that
would directly or indirectly promote any competitor or impair Employer’s
interests.

 

Employee shall not at any time, whether during or subsequent to the term of
Employee’s employment, unless specifically consented to in writing by Employer,
either directly or indirectly use, divulge, disclose or communicate to any
person, firm, or corporation, in any manner whatsoever, any confidential
information concerning any matters affecting or relating to the business of
Employer, including, but not limited to, the names, buying habits, or practices
of any of its customers, its’ marketing methods and related data, the names of
any of its vendors or suppliers, costs of materials, the prices it obtains or
has obtained or at which it sells or has sold its products or services,
manufacturing and sales, costs, lists or other written records used in
Employer’s business, compensation paid to employees and other terms of
employment, or any other confidential information of, about or concerning the
business of Employer, its manner of operation, or other confidential data of any
kind, nature, or description to the extent that such information is not
generally publicly available and is treated as a trade secret by Employer. The
Parties hereby stipulate that as between them, the foregoing matters are
important, material, and confidential trade secrets and affect the successful
conduct of Employer’s business and its goodwill, and that any breach of any term
of this provision is a material breach of this Agreement. Notwithstanding the
above, however, nothing herein shall prevent Employee from using the general
knowledge and experience he has gained and will gain in his professional career.

 

Employment Agreement - Steve Carlson Page 8 of 10

 

 

SCHEDULE A

 

Duties and Responsibilities

 

The essential job functions or duties of this position are as follows. Employee
shall also perform such other duties as are customarily performed by other
persons in similar positions, as well as such other duties as may be assigned
from time to time by the Employer.

 

Working with the management team, the CEO and President of NuGene is responsible
for:

 

°Overall development of the companies strategy and business plan to maximize
shareholders long term value

 

°Working closely with the BOD in evaluating and executing funding strategies
necessary to ensure the Companies success

 

°Hiring a best in class management organiztion

 

°Insuring that the company is operating under sound corporate governance with
appropriate financial controls to remain solvent and commercially viable and
successful.

 

°Performing his duties with strong fiduciary responsibility to the common
shareholders.

 

°Developing a business plan which optimizes the science of stem cell technology
across all reasonable available channels including but not limited to;
consumer/retail thru Kathy Ireland Branded product, Physician dispense with
professional branded product and biologics / wound care which may include a
biologic or orphan drug opportunity

 

°Ensuring that no less than 10% of funding or ongoing revenues is allocated to
the science and clinical data in support of the stem cell technology science
platform and meaningful skin or hair diseases and disorders

 

Employment Agreement - Steve Carlson Page 9 of 10

 

 

SCHEDULE B

 

Employee Benefits Package

 

Employer will supply the following benefits. All benefits are subject to change
at the sole discretion of the Employer with written notice to the Employee,
provided that they apply to all senior management personnel generally.

 

oBenefit Plans. Employee shall be entitled to participate in all employee
benefit plans that the Company has adopted or may adopt, maintain or contribute
to at a level commensurate with Employee’s position, subject to satisfying any
applicable eligibility requirements.

 

oPaid Time Off. Employee shall be entitled to paid time off in accordance with
the Company's policies, but in no event less than twenty (20) days (as prorated
for partial years), which paid time off may be taken at such times as Employee
elects with due regard to the needs of the Company. Vacation benefits should be
used annually. There is a "cap" on accrual, which prevents it from accumulating
beyond a total of thirty-five (35) days.

 

oSick Leave. Employee shall be entitled to five (5) sick leave and emergency
leave days each year. Additional sick leave or emergency leave over and above
paid leave provided by the Employer, if any, shall be unpaid and shall be
granted at the discretion of the Employer.

 

oExpense Reimbursement. Employee shall be entitled to reimbursement for all
reasonable expenses, including travel, incurred by Employee in the performance
of Employee's duties and responsibilities and previously approved in writing by
the Employer. Employee will maintain records and written receipt as required by
the Employer policy to substantiate such expenses.

 

oStock Options/warrant. On the Effective Date hereof, Employee will be granted
incentive stock options to purchase shares of the Company’s common stock in an
amount equal to five percent (5%) of the Company’s issued and outstanding shares
of capital stock at an exercise price per share equal to the fair market value
of the Company’s common stock as of the Effective Date hereof, as quoted on the
OTC Markets.

 

The options shall be subject to the terms and conditions of the Company’s Stock
Plan and subject to equal monthly vesting over the three (3) year period
commencing on the date of this Agreement. Vesting will accelerate 100% upon a
Change of Control. The Shares underlying the options granted under the Stock
Plan shall be registered by the Company under form S-8 or equivalent form under
the United States Securities Act of 1933 (the "1933 Act") and the rules
promulgated thereunder, and under any applicable state securities or “blue sky”
laws of any state of the United States, as soon as practicable after the date
hereof. For the avoidance of doubt, the purpose of such registration is to allow
Employee and other option holders the ability to freely sell any shares
purchased upon exercise of option granted under the Company’s Stock Plan.

 

In addition. Employee shall be granted as a anti-dilution mechanism to be
effective through and including the Company’s Next Equity Financing (i.e., to
include any bridge financing consummated prior to a Next Equity Financing),, a
warrant to purchase shares of the Company’s capital stock (or securities
convertible or exercisable into shares of capital stock) issued in the Next
Equity Financing in an amount equal to five percent (5%) of the shares of such
capital stock (or securities convertible or exercisable into shares of capital
stock) up to a maximum number of shares issued for consideration of up to a
minimum of $15,000,000 at an exercise price per share equal to the exercise
price per share of the common stock options issued to Employee on the Effective
Date as described above, adjusted as appropriate for any stock split, stock
dividend, recapitalization or the like. “Next Equity Financing” shall mean the
sale by the Company of its equity securities in an amount of no less than
$15,000,000. For the avoidance of doubt, the anti-dilution warrant shall expire
after the Closing of the Next Equity Financing.

 

Employment Agreement - Steve Carlson Page 10 of 10

 

 

[tex10-1logo.jpg]

 

NONDISCLOSURE AND CONFIDENTIALITY AGREEMENT

 

This Nondisclosure and Confidentiality Agreement ("Agreement") is made by and
between NuGene. Inc., a California corporation, and its parent companies,
subsidiaries, affiliates, partners, and assignees, if any ("Company") and Steve
R. Carlson, on behalf of himself as an individual and his companies,
subsidiaries, affiliates, partners, and assignees, if any, ("Recipient"), to
protect the confidentiality of Company's information.

 

RECITALS

 

WHEREAS, This Agreement is intended to protect confidential and proprietary
information that may be disclosed by NuGene solely for the purpose of evaluating
or pursuing a business relationship, in general.

 

WHEREAS, during his/her relationship with the Company, the Recipient will have
access to certain confidential and proprietary information, including, but not
limited to, technical information, know-how, product information, formulae,
processes, business and marketing plans, strategies, customer information,
training and operational procedures, and other confidential and proprietary
information concerning the Company's business; and

 

WHEREAS, the parties acknowledge and agree that the confidential and proprietary
information are valuable, special and unique assets of the Company which would
allow the Recipient or another third party recipient of such information to
unfairly and inequitably compete against the Company and to otherwise cause the
Company significant and irreparable harm.

 

NOW THEREFORE, Recipient hereby agrees as follows:

 

1."Confidential Information" Defined. It is difficult to define in advance the
scope of Confidential Information, but in general it will be information that
derives actual or potential economic value from not being generally known to the
public or to other persons who can obtain economic value from its disclosure or
use. Confidential Information will include, among other things, any and all
information disclosed to me or known by me as a consequence of my relationship
with the Company that is not generally known outside the Company about the
Company's and each of its subsidiaries' and affiliates' businesses, finances,
operations, Clients, (as defined herein), Vendors (as defined herein),
employees, technologies, formulae, processes, know-how, compositions,
inventions, computer programs, distribution, designs, services, development
projects, accounts, billing methods, pricing, data, sources of supply, business
methods, marketing, production or merchandising techniques, systems or plans,
internal affairs, legal affairs, creative ideas and concepts, projects,
advertising and operating procedures, potential or existing reorganization
plans, any and all information entrusted to the Company by third parties, and
any and all information defined as "Trade Secrets" under the Uniform Trade
Secrets Act. Confidential Information may be contained in written materials, in
verbal communications, in the unwritten knowledge of Recipient or others
employees, and/or any other tangible medium of expression, including, but not
limited to, hard disk and soft disk drive mechanisms.

 

 

 

 

2."Client" Defined. As used throughout this Agreement, "Client" includes; (1)
anyone who is a client or customer of the Company during the two year period
immediately preceding the date hereof or who becomes a client of the Company
during the period of time I am working with Company, and (2) any prospective
client or customer to whom or to which the Company has made a presentation (or
similar offering of services) within a period of one year prior to the ending of
my relationship with the Company.

 

3."Vendor" Defined. As used throughout this Agreement, "Vendor" includes: (1)
anyone who is a vendor or supplier to the Company on the date I sign this
Agreement or who becomes a vendor or supplier to the Company during the period
of time which I am providing services to the Company, and (2) any prospective
vendor or supplier to whom the Company has made a presentation (or similar
proposal to enter into a business relationship) within a period of one year
prior to the time I cease providing services to the Company.

 

4.Fiduciary Relationship. I agree that a confidential and fiduciary relationship
exists between me and the Company in connection with the Company's Confidential
Information.

 

5.No Disclosure. In consideration of my relationship with the Company, I agree
to keep confidential any and all Confidential Information. Such Confidential
Information shall not be used by me for any purpose except as permitted by
Company nor shall I disclose or reveal any Confidential Information for reasons
not related to the business interests of the Company even in the course of
casual discussions, to any person or entity, whether during my relationship with
Company or at any time thereafter. If at any time I become aware of any
unauthorized use, disclosure, or communication of such Confidential Information
by anyone, I agree to immediately inform an officer of the Company of such use,
disclosure, or communication.

 

6.Ownership. All documents, concepts, ideas, improvements, formulae,
inventories, reports, notes, compilations, artistic works, sketches, work
product, and other materials of any kind or character which I have made or
conceived, either solely or with others, while I am working with the Company,
which are applicable directly or indirectly to any phase of the Company's
business ("Company Materials"), whether or not such materials are Confidential
Information, and all other Confidential Information, shall be the Company's
exclusive property. All results and proceeds of my services to the Company shall
be deemed to be works-made-for-hire for the Company within the meaning of the
copyright laws of the United States and the Company shall be deemed to be the
sole author thereof in all territories and for all purposes. I hereby
irrevocably assign to the Company, to the extent the Company does not already
own such rights, all rights, title, and interest in and to all Confidential
Information and Company Materials. No Company Materials or Confidential
Information will be made available by me to others during or following my
relationship with the Company without the advance written permission of an
officer of the Company.

 

7.No License or Property Rights. I recognize and agree that nothing contained in
this Agreement, or any other agreement, is to be construed as granting any
property rights, by license or otherwise, to any of Company's Confidential
Information, or to any product, formulae, invention, or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue. The Confidential Information may pertain to prospective or unannounced
products. I agree not to use the Confidential Information as a basis upon which
to develop or have a third party develop a competing or similar undertaking. I
will not make, have made, nor use or sell for any purpose, any product or other
item using, incorporating, or derived from any of Company's Confidential
Information.

 

NuGene Nondisclosure and Confidentially Agreement 2 | Page

 

 

8.No-Solicitation. During my relationship with the Company and for a period of
one year thereafter, without express prior written approval of an officer of the
Company, I shall not directly or indirectly interfere with the Company's
business in any manner, including, without limitation: (a) soliciting or
attempting to solicit any Clients, either for myself or for any other person or
entity; (b) employing, attempting to employ, enticing, encouraging, or
soliciting for employment by others, any of the Company's employees; (c)
inducing or attempting to induce a consultant, independent contractor, licensee,
or other third party to sever their relationship with the Company; (d) assisting
any other person or entity in the solicitation of any of the Company's
consultants, independent contractors, licensees, employees, workforce members,
or the like; or (e) soliciting, causing to be solicited or accepting the
disclosure of any Confidential Information for any purpose whatsoever except as
expressly required by the Company in order to enable me to perform all job
duties.

 

9.No Removal of Confidential Information. I agree that I shall not remove,
reproduce, summarize, or copy any Confidential Information or Company Materials
except as expressly required by the Company in order to enable me to perform my
duties.

 

10.Return of Confidential Information. I agree to return immediately to the
Company all Confidential Information and Company Materials, including
duplicates, when Company and I part ways or whenever management may otherwise
require that such Confidential Information and/or Company Materials be returned.

 

11.Assistance. I agree that in the Company's discretion, it may or may not apply
for, obtain, register or take any action to protect or prevent the infringement
of rights in any Confidential Information or Company Materials assigned to the
Company under this Agreement or in any other results or proceeds of my services
for the Company. If the Company chooses to take any such action, either during
or after my relationship with the Company, I agree to: (a) take any action the
Company may determine to be necessary or desirable in connection with the
exercise and/or protection of these rights; and (b) deliver to the Company, in a
form suitable to it, any documents necessary or required by the Company to
obtain, exercise or protect such rights.

 

12.Representations and Warranties. I represent and warrant that I have the right
to grant to the Company all of the rights that are granted hereunder and that no
permission, grant, or consent of any other person is necessary in order for me
to grant to the Company the rights hereunder and that the Company's use of such
Confidential Information and Company Materials as set forth above will not
violate my rights or the rights of anyone claiming by or through me. I represent
and warrant to the Company that I have not entered into any agreements with any
other party that would interfere with or be inconsistent with my covenants,
representations, and warranties herein.

 

13.Indemnification. I agree to indemnify and hold the Company harmless from and
against any claims, losses, liabilities, damages, and expenses (including,
without limitation, attorneys' fees) incurred by it as a result of any breach by
me, my agents, employees or representatives of any covenants, representations,
or warranties contained herein.

 

NuGene Nondisclosure and Confidentially Agreement 3 | Page

 

 

14.Injunctive Relief. I acknowledge that the provisions set forth in this
Agreement are necessary and reasonable to protect the Company's Confidential
Information, Company Materials, good will, etc., and further that a breach or
threatened breach of any provision of this Agreement by me or at my direction
will cause great and irreparable harm to the Company for which it shall have no
adequate remedy at law. Therefore, in addition to any other rights and remedies
the Company may have, I agree that the Company, without posting any bond, shall
be entitled to obtain, and I agree not to oppose a request for, injunctive and
other equitable relief to prevent a breach or continuing breach of this
Agreement. I acknowledge that this Agreement shall be specifically enforceable
in accordance with its terms. I further acknowledge that any breach of any of
the terms and conditions of this Agreement during my relationship with the
Company may result in immediate termination of said relationship.

 

15.Effective Date. I understand that this Agreement, no matter when signed by
me, is effective as of the date I first acquired knowledge of any Confidential
Information.

 

16.Third Party Beneficiary. I understand and acknowledge that the Company's
subsidiaries, affiliates, Clients, and Vendors are third party beneficiaries of
this Agreement and that any and all Confidential Information I acquire about
them in connection with my relationship with the Company is subject to
confidentiality pursuant to this Agreement.

 

17.Survival of Agreement. The ending of my relationship with the Company, for
whatever reason, shall not affect the Company's rights or my obligations under
this Agreement, all of which survive the ending of my relationship with the
Company.

 

18.Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the Company and shall be binding upon my heirs and
legal representatives.

 

19.Severability. Should any provision of this Agreement be held invalid, void,
or unenforceable for any reason, such adjudication shall in no way affect any
other provision of this Agreement or the validity or enforcement of the
remainder of the Agreement and the provision affected shall be curtailed only to
the extent necessary to bring it within the applicable requirements of the law.

 

20.Governing Law and Forum. This Agreement shall be construed in accordance with
and governed by the laws of the State of California. Any dispute regarding this
Agreement or breach thereof shall be subject to mandatory final and binding
arbitration in Orange County according to the rules of the American Arbitration
Association. The arbitrator shall have the authority to order injunctive and/or
other equitable relief notwithstanding the foregoing, at the Company's election,
claims for preliminary injunctive and other equitable relief may be pursued in
the Superior Court of the State of California, County of Orange.

 

21.Term. The obligations of this Agreement shall be continuing until the
Confidential Information is no longer confidential. Further, the obligation not
to disclose shall not be affected by bankruptcy, receivership, assignment,
attachment, or seizure procedures, whether initiated by or against me.

 

NuGene Nondisclosure and Confidentially Agreement 4 | Page

 

 

22.No Implied Waiver. Company's failure to insist in any one or more instances
upon strict performance of any of the terms of this Agreement shall not be
construed as a waiver of any continuing or subsequent failure to perform or
delay in performance of any term hereof.

 

23.Notice. All notices or reports permitted or required under this Agreement
must be in writing and delivered (a) in person, (b) by certified mail, postage
prepaid, return receipt requested, or (c) by a commercial overnight courier that
guarantees next day delivery and provides a receipt. Any notice shall be
effective upon delivery. Notices will be sent to the addresses set forth at the
end of this Agreement or such other address as either Party may specify in
writing.

 

24.Merger. This Agreement contains the entire agreement with respect to the
subject matter of this Agreement, and supersedes all prior negotiations,
agreements, and understandings with respect thereto. This Agreement may only be
amended by a written document duly executed by all parties.

 

I ACKNOWLEDGE THAT I FULLY UNDERSTAND THIS AGREEMENT, AND AGREE TO ABIDE BY ALL
OF ITS TERMS. I FURTHER UNDERSTAND THAT THIS AGREEMENT, NO MATTER WHEN SIGNED BY
ME, IS EFFECTIVE AS OF THE DATE I FIRST ACQUIRED KNOWLEDGE OF ANY CONFIDENTIAL
INFORMATION.

 

RECIPIENT

 

Dated: July 19,2016 Steve R Carlson   615 Hurlingham Ave   San Mateo, CA 94402  
E-Mail: steve94402@yahoo.com

 

  By: /s/ Steve R. Carlson       Name: Steve R. Carlson  

 



NuGene Nondisclosure and Confidentially Agreement 5 | Page

